      Case 1:18-bk-14408          Doc 58 Filed 02/12/19 Entered 02/12/19 16:39:28                        Desc POC
                                       Bar Date for Ch 11 Page 1 of 1
Form a11pcbdt
(Rev. 12/15)

                                          United States Bankruptcy Court
                                             Southern District of Ohio
                                          221 East Fourth Street, Suite 800
                                            Cincinnati, OH 45202−4133

In     Flipdaddy's, LLC                                      Case No.: 1:18−bk−14408
Re:
                Debtor(s)                                    Chapter: 11
SSN/TAX ID:
     27−1539349                                              Judge: Jeffery P. Hopkins



                            NOTICE OF LAST DAY TO FILE PROOFS OF CLAIM


In accordance with the Order Fixing Proofs of Claim Bar Date, and pursuant to Bankruptcy Rule 3003(c)(3), a
deadline has been established within which Proofs of Claim or interest may be filed.

It has been Ordered that the last day for filing Proofs of Claim or interest in this case is: March 12, 2019.

The Debtor's schedules are available for review at the Clerk's office during ordinary business hours.

If your claim is scheduled and is not listed as disputed, contingent, or unliquidated, it will be allowed in the amount
scheduled unless you file a Proof of Claim or you are sent further notice about the claim. Whether or not your claim
is scheduled, you are permitted to file a Proof of Claim. If your claim is not listed at all or if your claim is listed as
disputed, contingent, or unliquidated, then you must file a Proof of Claim by the deadline listed above or you may
not be paid any money on your claim against the debtor in the bankruptcy case.

Proofs of Claim should be filed with the Clerk of the bankruptcy court at the address above.

If you would like to electronically complete and file a Proof of Claim form, you may do so at the following web
site: https://www.ohsb.uscourts.gov/epoc

If you do not have access to a computer, or prefer to file the Proof of Claim manually, a Proof of Claim form
("Official Form 410") can be obtained at www.uscourts.gov or at any bankruptcy clerk's office. If you are filing by
mail and wish to receive proof of receipt by the bankruptcy court, enclose an extra copy of the proof of claim
together with a stamped, self−addressed envelope.

There is no fee for filing the Proof of Claim.

Any creditor who has filed a Proof of Claim already need not file another Proof of Claim.

Dated: February 12, 2019


                                                             FOR THE COURT:
                                                             Richard B. Jones
                                                             Clerk, U.S. Bankruptcy Court
